 420DECISIONSOF NATIONALLABOR RELATIONS BOARDRider Products Company, Inc. and General Teamsters,Chauffeurs,and Helpers,Local Union No. 298, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases 25-CA-4391 and 25-CA-4488April 18, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn February 17, 1972, Trial Examiner Thomas F.Maher issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed limited ex-ceptions requesting modification of the notice.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and hasdecided to affirm the Trial Examiner's rulings, find-ings, and conclusions and to adopt his recommendedOrder, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Trial Examiner, as modified herein, andhereby orders that the Respondent, Rider ProductsCompany, Inc., its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's recommended Order, as so modified:1.Add the following as paragraphs 2(c) and (d), thepresent paragraphs 2(c) and (d) being relettered 2(e)and (f):"(c) Notify immediately the above-named individ-uals if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order."2.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to shut down our plantor enforce our rules more strictly if you select aunion to represent you.WE WILL NOT harass you in the performance ofyour work because you select a union to repre-sent you.WE WILL NOT discharge or discriminate againstany employee for supporting General Teamster,Chauffeurs, and Helpers, Local Union No. 298,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,or any other union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed in Section 7 ofthe Act.WE WILL offer full reinstatement to Oscar Em-erick and Penny Childers and pay them for theearnings they lost since their discharges on June24 and 25, 1971, respectively, plus 6-percent in-terest.All of you, our employees, are free to remain, with-draw from, become, or refrain from becoming mem-bers of General Teamsters, Chauffeurs, and Helpers,Local Union No. 298, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, or any other labor organization.RIDER PRODUCTS COMPANY, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to the196 NLRB No. 58 RIDER PRODUCTSCO., INC.421Board's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis,Indiana46204, Telephone 317-633-8921.Warehousemen and Helpers of America, the Charging Par-ty herein, to be a labor organization within the meaning ofSection 2(5) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: Upon charges filed onJune 25 and August 20, 1971, respectively, and anamendment to the latter charge filed on August 24, 1971, byGeneral Teamsters, Chauffeurs, and Helpers, Local UnionNo. 298, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled the Union, against Rider Products Company, Inc.,Respondent herein, the Regional Director for Region 25 oftheNational Labor Relations Board, herein called theBoard, issued complaints on August 13 and September 30,respectively, and an order consolidating these complaintson September 30, 1971, on behalf of the General Counselof the Board, alleging violations of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended (29 U.S.C., Sec. 151,et seq.),herein called the Act. In its duly filedanswer Respondent admitted certain allegations of the com-plaint but denied the commission of any unfair labor prac-tice.Pursuant to notice a trial was held before me in MichiganCity, Indiana, where the parties were present, representedby counsel, and afforded a full opportunity to be heard, topresent oral argument, and to file briefs with me. Briefs werefiled on December 7, 1971.Upon consideration of the entire record, including thebriefs of the parties, and specifically upon my observationof each witness appearing before me,i I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAWITHE BUSINESS OF THE RESPONDENTRider Products Company,Inc., Respondent herein, is anIllinois corporation with a place of business at MichiganCity,Indiana,where it is engaged in the manufacture ofplastic components.During the past 12-month period Re-spondent shipped from its MichiganCity,Indiana,plant topoints outside the State of Indiana finished products valuedin excess of $50,000. During the same period Respondent,in the course and conduct of its business operations, pur-chased,transferred,and caused to be delivered to its Michi-gan City,Indiana,plant goods and materials valued inexcess of$50,000,said goods and materials being transport-ed from States other than the State of Indiana.Uponthe foregoing admitted facts I conclude and findthat the Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.11.THE LABORORGANIZATION INVOLVEDIt is admitted and I accordinglyconclude and find Gener-al Teamsters,Chauffeurs,and Helpers,Local Union No.298, International Brotherhood of Teamsters,Chauffeurs,I I have considered the testimony of all witnesses,including those whosetestimony I neither accept nor refer to.In evaluating the testimony of eachwitness I have relied specifically on his or her demeanor and have made myfindings accordingly.And while,apart from considerations of demeanor, Ihave taken into account inconsistencies and conflicting evidence,my failureto detail each of these is not to be deemed a failure on my part to have fullyconsidered it.Bishop and Malco,Inc.,159 NLRB 1159, 1161.III.THE UNFAIR LABOR PRACTICESA. The Advent of the UnionInterestin self-organizationamongRespondent's em-ployees became evident in late April 1971 when employeePenny Childers approached employee Oscar Emerick andsought hisassistancein bringing a union into the plant.Emerick agreed to help. A week later these two met with anumber of others in a car in the plant parking lot andexplored the matter further. Present, in addition to the twoinstigators, were employees Ruth Childers, Joyce Hendrick-son, and Elizabeth Woods. On this occasion Emerick agreedto communicate with the Union. This he did, securing unionapplication and authorization cards which he distributedamong the employees, all but two of which were returnedto him, signed and dated June 14, 1971. Emerick took thesecards to union headquarters.A petition for representation was filed with the Board onJune 17, 1971, in Case 25-RC-4686. In the election heldthereafter on August 13 the employees selected the Unionas their bargaining representative and it was certified assuch by the Board on October 6, 1971.B. The Respondent's Reactionto the Employees'OrganizationRespondent's first official reaction to the employees' in-terest inthe Union and the filing of the petition was thecalling of a meeting on June 28, 1971, at which its thenattorney, Ray Blankenship, and Leonard Najjar, the plantmanager,spoke at some length, as credibly described byemployee Joyce Hendrickson. Thus, in substance, thespeakers indicated their knowledge of the efforts to get theUnion into the plant and stated that as a newly organizedoperation they could not then afford a union and wanted tobuild up more before one got in. Najjar asked the employeesif they had any suggestions that would help working condi-tions and said that he would offer as much help to them ashe could.On the following day Plant Manager Najjar called em-ployees Jean (Steve) Jovanovic and William Hale to hisoffice in connection with a lunchtime drinking episodewhich had occurred in a neighboring parking lot reportedto him by officials of the neighboring plant. The two werereprimanded for their participation in this activity. The con-versation then shifted to the two employees' absence fromwork on the day previous and Najjar reprimanded them fortheir failure to call in when absent. They then discussedwhat occurred at the meeting they had missed, Jovanovicappearing to have had more to say than Hale.2 Najjar then2 1 havecarefully studied Jovanovic's testimony and findit replete withcontradictions and confusion.Illustrative of this is the conflicting testimonyrelating to the taking of workbreaks.Similarly, he testified to overhearingsignificant conversations being held at some distance from him.Yet, whilehe found it convenient to wear a hearing aid at the hearing before me hetestified that he did not wear the hearing aid at work Further,he testifiedto certain incidents of harassmentby way ofbadgering from his foreman,KwiatkowskiEmployee Hendricksonhad crediblytestified,however, thatJovanovic and Kwiatkowski were always arguingboth beforeand after theunion election.Upon considerationof all the foregoing, Jovanovic's demeanor,and theentire substance of his testimony, I do not credithim except insofar as histestimonyis corroborated by the testimony of crediblewitnesses,nor do IContinued 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that if the Union got in he would hold the employees"to the letter."In the course of the union discussion whichfollowed he said that if he chose to he could move the plantto Rensselaer,Indiana,where the Company had anotherfacility.Najjar,when questioned concerning his conversa-tion with Jovanovic and Hale,admitted that the subject ofthe previous day's meeting had come up and that workingconditions were discussed but denied stating that he wouldclose the plant and move it to Rensselaer.For the conflictsand inconsistencies in Najjar's testimony which appppearthroughout my findings herein I reject this denial,and 1 donot credit Najjar generally except when his testimony con-stitutes an admission against his or Respondent's interest oris corroborated by credited witnesses.The foregoing conversaion between Najjar,Jovanovic,and Hale is alleged to be unlawful in that it constituted awarning that Respondent would close the _plant if the Unioncame in. Threats of this sort,that it could move the plantto Rensselaer,have consistently been found to constituteunlawful interference,restraint,and coercion to employees,particularly as they were a proaching a crucial election. Iaccordingly conclude and fend that this warning in its tim-ing to coincide with the organizational drive of the employ-ees constitutes a violation of Section 8(a)(1) of the Act.The same judgment applies to Najjar's statement that hewould hold the employees"to the letter"if the Union gotin. Concededly,and as a general proposition,an employerhas every right to hold its employees`to the letter:"That isa matter between the employer and those who would workfor him under conditions he would set.But, however, whenthis "holding to the letter"comes or is promised as a conse-quence of an employee adherence to a union then a newingredient has been added.The employer,by his newlyadopted stringency,has imposed a reprisal which the statuteprecludes.This I conclude and find here to be a form ofinterference,restraint, and coercion in violation of Section8(a)(1).A second speech was given to the employees on August11, 2 days before the election.On this occasion Najjar andRespondent President Soderstrom both spoke. EmployeeHendrickson credibly described it thus:Soderstrom statedthat the election would take?lace in a couple of days andthat the Company still"didn t want a union because theycouldn't afford one at that time."He pointed out that sign-ing a union authorization card did not obligate anyone tovote for the Union.It is not alleged that the substance of this speech consti-tuted a violation of the Act. It was introduced into evidenceto indicate,and it does indicate,that the employer wasactively opposed to the unionization of its employees; thusexplaining other conduct set forth herein.It is alleged that during the period intervening the twospeeches,and also following the election,Respondent mani-fested in certain respects an antipathy to the Union and theemployees'desire for it which constitutes unlawful interfer-ence,restraint, and coercion.An analysis of the credibleevidence bearing on these allegations follows:It is claimed that following the advent of the Union,specifically on June 15, Respondent promulgated and stnn-gently enforced rules and regulations governing employeeconduct.Admittedly there were no published rules in exist-ence prior to Respondent'smove to Michigan City fromChicago in February 1971.Plant Manager Najjar concededthat rules were distributed in printed form on June 15, afind any violation,as alleged,upon facts based on Jovanovic's testimonyunless so corroborated3Douglas and LomasonCompany,175 NLRB 112.date contemporaneous with the filing of the Union's repre-sentation petition. He further testified, however, that therules had been in preparation since February in the chargeof a personnel manager of one of Respondent's affiliatecompanies. The printed rules are in evidence and cover anextensive area of employee relations policy which gives noevidence of having been hastily constructed. Moreover, theyare in printed form. It is apparent that this preparation andprinting antedated the late Aprilmeetingsand Emerick'sfirst efforts in behalf of the Union early in June. Thus itwould appear that the publication of these rules in mid-Junewas coincidental to the Union's organizing campaign andwas not otherwise related to it. I would accordingly recom-mend that the allegation relating to the illegality of the rulesbe dismissed.It is alleged that by instituting and implementing a systemof written warnings to its employees on June 24, Respon-dent engaged in unlawful interference, restraint, and coer-cion. Between that date and August 19 it is stipulated thatsix written warnings were issued. Prior to that it had beencompany policy, Najjar admitted, to give only verbal wam-ings.The employee rules discussed above are silent on thesubject of written warnings to be given, providing only thatdiscipline for infractions `may range from a simple, timelywarning" to layoffs.Because, then, verbal warnings wereadmittedly always given, the written variety innovated onJune 24 presents something more than a coincidence withthe advent of the Union. Clearly this could, and I find itdoes, constitute a form of holding employees "to the letter,"as promised by Najjar. Thus, by its timing and by its appar-ent implementation of Najjjar's threat, it constitutes a formof reprisal against the employees for their union adherence.I accordingly conclude and find that by the imposition ofsuch written warnings, at that time, Respondent has inter-fered with, restrained, and coerced its employees in viola-tion of Section 8(a)(1) of the Act.Considerable testimony was adduced as to changes insti-tuted in the handling of workbreaks before and after theelection. At best, the evidence is confused. It is apparentthat breaks were taken with a greater degree of regularityand consistency after the election, but I am not inclined toattach an ulterior motive to this situation. Both Najjar andForeman Kwiatkowski testified that people had been antic-ipating the break buzzer, and at the other extreme employeeHendrickson described her personal work situation as re-quiring her to use up half of her breaktime closing down heroven and draining the chlorine from her machine, thus re-quiring her to take an abbreviated break. And finally therewas Najjar's testimony that the acquisition of an additionaloven had obviated the need for employees losing part oftheir breaktime to such servicing chores. This second oven,according to Hendrickson, did eliminate the need for herstaying after the break buzzer had sounded, as had been thecase previously.Under all of these circumstances I am not persuaded thatany regularity that was instilled into the taking of work-breaks constituted unlawful conduct on Respondent's partand recommend that so much of the complaintas allegesthis to be unlawful conduct be dismissed.It was also alleged that following the election Respondentabandoned a policy of providing "make-work" when ma-chinery was shut down because of accident or repair. Twoincidents were described in support of this contention. Onthe first occasion the supply of nitrogen used in the manu-facturing process was accidently exhausted and a shutdownoccurred. This happened on some undetermined date priorto the election, at 2 p.m. The employees on the shift were RIDER PRODUCTSCO., INC.given odd jobs to perform until the end of their workday at3 p.m. The fresh supply of nitrogen was available on thefollowing morning for the new workday. On the secondoccasion, shortly after the election, the nitrogen supply wasagain lost. It had been checked on the previous evening andfound adequate. When work began at 7 a.m. the followingmorning the nitrogen tank valve was found to have beenturned on and the supply exhausted. Vandalism was sus-pected. Because there was no way of carrying out produc-tion that day the employees were assembled, told of theaccident and sent home. A fresh supply of nitrogen was notreceived until 1 p.m. that afternoon.This undenied account by Najjar of what actually moti-vated the cessation of production clearly discloses two dis-tinctly different situations requiring different handling bymanagement. I am not disposed to view the prudence exer-cised by management in keeping the employees on the jobon one occasion and sending them home on another as aviolation of the Act, particularly when the one instanceinvolved a loss of but I hour of work and the second occa-sion would amount to almost a full day's loss.Finally, it is alleged that in the period following the elec-tion managementundertook a campaign of harassment ofunion members. This, according to employee Hendrickson'scredited testimony, took the form of abusive language byKwiatkowski, excessive criticism of her work, and enforce-ment of safety rules not previously enforced.Were it not for the fact that Najjar had warned thatemployees would be "held to the letter" if the Union got inthese complaints would be nothing more than nit-picking.But the Union did get in; and, on Hendrickson's creditedword, she was "held to the letter" by Kwiatkowski's insis-tence that she get safety shoes, a type of apparel not shownto have been worn generally in the shop or previously insist-ed upon. That she never did get the shoes andis still em-ployed serves not so much to minimize the incident as itdoes to indicate the irritation intended, particularly as Hen-drickson credibly quoted Kwiatkowski as saying on the oc-casion: "You all started it.We are going to finish it."Similarly, I view Kwiatkowski's repeated checking ofHendrickson's work after the election, in contrast to lesschecking previously, as another instance of "holding to theletter." And so also do I view her credited account of whatshe considered to be stronger and abusive language used inissuing his work instructions and making his corrections 4Under all of the circumstances I am persuaded thatKwiatkowski's statements and conduct, as described byHendrickson and noted above, constitute reprisal for theemployee's selection of the Union. I accordingly concludeand find that Respondent has by "holding to the letter"additionally interfered with, restrained, and coerced its em-ployees in violation of Section 8(a)(1) of the Act.C. The Discharge of Oscar EmerickOscar Emerick was hired by Najjar on April 12, 1971, towork in the mold room. His duties involved the constructionof forms into which liquid rubber was poured. When thesubstance hardened and was removed from the forms acompleted mold resulted. This in turn was used for themolding of the various plastic products manufactured bythe Respondent. The manufacturing process required therepeated use of these molds, adding new ones to the assem-bly line as older molds were replaced after repeated use. In4 Kwiatkowski has denied this conversation and the language attributed tohim. For reasons to be discussed and detailed hereafter I do not credit himand I accordingly reject his denial in these instances.423its production schedule Respondent manufactured a varietyof items,each having its own specifically formed mold.Consequently,dependent upon the item being manufac-tured,a concentration on the mold then being used requiredthat themoldmaker prepare rubber molds for thatparticular item in sufficient quantity to keep the assemblyline at full capacity.To this end it was anticipated thatmolds for each item be stockpiled,preferably 12 each, butit does not appear that this goal was ever achieved or main-tained to any degree of consistency. Emerick's past expe-rience as a carpenter was considered to particularly qualifyhim to perform these duties,and he was assigned to workwith the other moldmaker,Sheets,both of them workingimmediately under Najar's personal supervision.5As jobs were set up for production the number of moldsrequired would be estimated by Najjar and that amountwould be posted in the mold room as a guide to Emerickwho would immediately start to work providing molds forthe job.At quitting time on Thursday,June 24,1971,Najjarcalled to Emerick as he was leaving and asked him to cometo his office.Najjar then told Emerick that his productionwas unsatisfactory,that he was not "putting out all of themolds that he asked for."After further discussion betweenthem concerning Emerick's production failure Najjar toldhim he would have to dismiss him. Emerick left the officeand proceeded to collect his personal tools.He again metNajjar as he was leaving the building.They shook hands asthey parted,and Najar said,according to Emerick's cred-ited testimony, "I didn't say anything about drinking." Em-erick has not been employed by Respondent since his June24 discharge.Najjar's account of the terminal interview differs substan-tially from Emerick's.Thus Najjar claims to have told Em-u that he was being discharged not only for his poorproduction but "Secondly you have been drinking on thefob."Because it is Respondent'scontention that Emerick'scontinuing poor production was the primary reason for hisdischarge, `but what triggered the whole thing at the finalend was the drinking,"an analysis of the testimony re-specting both of these factors is essential.At the outset,however,it is to be noted that Najjar denied knowing ofEmerick's connection with the Union until it was mentionedto him by a Board agent in the course of an investigationof either this or the representation case.The record contains documentary evidence relating toproduction in the mold department but none specificallyrelating to Emerick's production.According to Najjar Re-spondent did not begin to keep a formal record ofproduc-tion in the mold room until June 14, the day on which hehad hired a second moldmaker,Walter Floyd.But for theperiod prior to that time the record consisted only ofNajjar'stestimony that he was never satisfied withEmerick's production,that he was slow from the very begin-ning,and he spoke to Emerick about his poor productionsome 5 weeks after he was hired,which would be sometimeduring the third week in May,at which time Najjar admitsto having raised Emerick's wages to $2.70 per hour from thestarting rate of $2.32. This,Najjar explained,was in thenature of an incentive to Emerick to boost his production,a method which he claims was unsuccessful. Emerick, onthe other hand,testified that he had always managed to5The foregoing constitutes a synthesis of the testimony of Najjar andEmenck.Emenck testified that it was his impression when interviewed thathe would be a general helper There is no dispute,however, that when he wasassigned his duties initially it was as a moldmaker and that he continued inthat classification until his discharge. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDfulfill thedailyquota of molds needed,as postedby Najjareach dayin the mold room,that he did not recall ever beingtold by Najjar that he was behind in his work, and that hewas used on occasion, as Najjar concedes,for short periodsof relief on the production line, and did two carpentry jobsduring the final days of his employment.On the subject of drinking there is considerable disputeand some contradiction.Drinking,particularly of beer, ap-pears to have been the lunchtime custom.ThusHale andJovanovic were reprimandedby Naar for drinking on theneighboring parking lot,employee Ronnie Childers admit-ted to frequent drinking episodes in the parking lot withemployees hillips, Osbourne,Jovanovic, and Hale,but al-though Emerick was present he never saw him take a drinkat any of the parking lots sprees.These same individualswere also identified by Employee Phillips who admitted notonly to drinking beer at noon in the parking lot but also togoing to a nearby tavern at lunch time on several occasions,once with Emenck. Both had a drink on that occasion.The foregoing and other testimony clearly indicates thatRespondent'semployees had no aversiontodrinking,particularly beer at lunchtime,and that the Respondent notonly objected to it but had so expressed itself.As to Emer-ick, it is quite apparent that he too indulged.Whether to agreater or lesser extent than his fellowscannot be fullydetermined on this record.Certain facts,however, are estab-lished.Sheets, Emerick's predecessor in the mold room, wasdischarged in early June for drinking,Emerick was convict-ed of drunken driving 9 years previously, and Emerick ad-mitted to having been dismissed from an earlier job fordrinking.In addition to this, others testifying at the hearing,including RonnieChilders, credibly descri bed Emerick asdrinkin . Nobody, however, except Najjar and Kwiatkow-ski, both of whose testimony on this subject I question, havetestified that they have seen Emerick at any time under theinfluence of alcohol.With this as a back;round Emerick'sdischarge bearsscrutiny. That Oscar Ierick drank alcoholic beveragesshould not have come as a complete shock to Respondent'smanagement for his employment application stated that hehad been arrested for drunken driving in 1962.Nor shouldhis indulging have been viewed as unusual,a sizable numberof the male employees having been known to share thepractice both in the parking lot and nearby taverns. Thusitmust necessarily have been Emerick'sexcessivedrinking.On thisNaar testifiedto having worked closely with Emer-ick, particularlywhen he was alone in the mold room afterSheets had been discharged.Yet Najjartestified that untilEmerick's lastday of workhe had never smelled alcohol onhis breath,and employee Phillips,testifying for Respon-dent,stated that he had never seen Emerick drinking on theob. This is not to gainsay evidence that Emerick might wellhave had alcohol on his breath, undetected by manage-ment,6 or that he drank as much as any of the others on hislunchtime.It does, however, bring into question ForemanKwiatkowski's testimony that over a period of 2 or 3 weeksprior to Emerick's discharge, on four or five different occa-sions,he suspected him of-drinking.Thiswould be in earlyJune following Sheets' discharge for drinking,when Emer-ick was the only employee in the mold room. Yet it wasduring this period when Najjar, by his own testimony, wasin more than the usual contact with Emerick. While Emer-ick would be there alone,according to Najjar, "I would bein there and if he had a problem I wouldclarify itfor him."Najjar nevertheless thereafter testified that the date of the6Employee Phillips testified that on one morning he did smell alcohol onEmenck's breath.discharge was the only time "He could actually smell liquoron him." In such a state of record I am loath to acceptKwiatkowski's evaluation of Emerick's sobriety, unsupport -ed as it appears to be from Najjar's firsthandassocia-tions?While to this point there may be some question as to thevalidity of what it was that "triggered" Emerick's dischargefor poor production, the nature of his production must nev-ertheless be considered further. First it is to be noted thatall we have are Najjar's estimates, formal records not beingkept until later. Under such circumstances we have no otherbasis upon which to determine this employee's productionexcept management's subjective evaluation. The questiona-ble accuracy and sincerity of this evaluation of Emerick'sproduction, coupled with the dubious resort to this drinkingpropensities,does not instill the degree of confidence inRespondent's motives sufficient to support the reasons italleges for the discharge. Emerick was the employee whobrought the Union into this plant of approximately 19 em-ployees; he passed out and collected the authorization cardsand took them to the Union's headquarters. Employee Pen-ny Childers credibly testified that shortly after the cardsigning, in a conversation with employee Elizabeth Woods,and within earshot of Foreman Kwiatkowski, Woods dis-cussed the Union with her. Mrs. Childers told Mrs. Woodsshe was "backing it 100 percent." At this point Kwiatkowskiturned to Mrs. Childers and said, "What's that you aredoing?" To which Childers replied, "I am backing this Un-ion 100 percent and if Oscar doesn't get it in I will try."Kwiatkowski walked away from the group and went to theoffice.sUpon theforegoing findingsof activity by Emerick,the statement of Kwiatkowski, and the small complement ofemployees,coupled with Respondent's expressed antipathytowards the Union and its unlawful efforts to thwart theorganization of its employees,9 I conclude and find that byJune 24, 1971, after the employees had signed union author-ization cards and the union representation petition hadbeen filed, Respondent was fully aware of Oscar Emerick'smembership in the Union and his activities in support of theorganization of the employees.Finding as I have that Respondent knew of Emerick'sunion activities then certain inconsistencies relating to hisalleged poor production and drinking propensities come into focus. First it must be understood that it is not beingsuggested here that drinking in violation of company rulesor coming to work in a postinebriate condition are ever tobe condoned by management. Nor is it to be suggested thatmanagement does not haveeveryright to impose discipline,including discharge, for such conduct. What remains to beseen,however, is whether a discharge imposed for suchreason,either alone or coupled with other reasons,is in facta pretext for a discharge proscribed by statute, namely as aresal forengagingin union activity.^tn goes without saying that Emerick's drinking, not his7 I have taken this conflict of evidence into consideration in the evaluationof Kwiatkowski's testimony generally.In addition he testified that he couldnot recall Emenck ever working by himself in the mold room,an otherwiseundisputed fact, as noted above.And further,upon consideration of thegravity withwhich Respondent viewed drinking,e.g., the parking lot epi-sodes,and Kwiatkowski's testimony supporting Emerick's that he had neverbeen warned about his drinking,I deem it highly improbable that Kwiatkow-ski had seen Emenck in a glassy-eyed condition on the occasions he testifiedto.For allof these inconsistencies and upon my observation of him as awitness I do not credit Foreman Kwiatkowski as a witness.8For reasonspreviouslystated I do not accept Kwiatkowski's denial of thestatements and actionsattributed to him.9WiesePlow Welding Co., Inc.,123 NLRB 616;L.E. Johnson Products,Inc.,179 NLRB No. 10,Macke Laundry Service Company of D.C.and Wash-0-Matic Service Co,190 NLRB No. 1. RIDER PRODUCTSCO., INC.425production, was the spark. Naar conceded this, and wellhe should, because it was only his word and Kwiatkowski'sand the recordkeeping which startedlaterthat could sup-port the allegation of poor production. Several items re-T ecting the production record however are significant. Inthe third week of May Emerick, claimed to be a poor pro-ducer, was given a 38-cent hourly raise supposedly as anincentive to boost his production. Call this what we maysuch a substantial wage increase is a reward, and it certainlydoes not, in the normal course of business operations, indi-cate displeasure with the individual so rewarded. In addi-tion, with the hiring of a second mold maker, Walter Floyd,on June 14, Najjar then began keeping records of sorts;daily summaries of molds produced. The entr' for June 16stated:"Oscar supervisedWally (Floyd),' indicatingFloyd's apparent inexperience with thejob. But 2 days later,on June It, 4 working days before Emerick's discharge,Nayar's entry read in part: `Used Oscar to cut p1 wood forroof opening. Wanted to see what Wally could do by him-self." Thus it would appear that from a production point ofview Najjar did want to see if Floyd could handle the shopalone.Developments on June 24 when Emerick was dis-charged makes this entry quite clear.As for Emerick's drinking being the actual reason for"triggering" the discharge, I am mindful of Najjar's testimo-ny, as follows:It is true that I observed him once before myself andthought he was intoxicated but couldn't smell liquor onhim. His actions, his way of talking, his mannerismsindicated that he was drunk but I had no definite proofof it until the final day I fired him.Nagar fixed the time of this observation as the last part ofMay or the first part of June. Yet Najjar had testified earlierthat on June 4, he discharged the senior moldmaker, em-ployee James Sheets, for drinking on the job. Quite in con-trast to his handling of Sheets, Najjar retained Emerick andleft him by himself in the mold room eventually to break inFloyd. Significantly, Floyd's appearance as an employee onFebruary 14 coincided with the date on which the authori-zation cards were signed.One last observation on the drinking element ofthe dis-charge. As noted above, a considerable number of drinkingepisodes were reported in the record. There is no record,except for Sheets whocamein drunk, of any disciplinaryaction being taken against any employees so involved.Upon consideration of all the foregoing, and without inthe Least minimizing the righteousness of discipline for in-dulging in alcoholic bevera es as it relates to work situationsgenerally, I conclude andalcoholicbeveragesthat Oscar Emerick's poorproduction, if such it was, and the drinking situation which`triggered" the action taken, were not the true reasons forhis discharge. On the contrary they were but pretexts toconcealRespondent'sprompt determination,when itlearned of Emerick's union activity, to rid themselves of thecause of self-organization of its employees. Such conductalone, and in the context of other unlawful conduct foundherein, I conclude and find to constitute discrimination inviolation of Section 8(a)(3) ofthe Act,and interference,restraint and coercion of employees in violation of Section8(a)(1).D. The Discharge of Penny ChildersMrs. Penny Childers was hired on March 29, 1971, anddischarged on June 25, the day after Emerick. While em-ployed she was assigned a variety of jobs on the assemblyline. Najjar estimated that she was on four different jobsduring her term of employment. It was Mrs. Childers who,in the company of several other empployees,sought OscarEmerick's assistance in bringing the Union into the plant.Thereafter she and Emerick consulted frequently on theirbreaks and at lunch hours.And, as previously described inconnection with Emerick's activity,itwas she who had theconversation with Foreman Kwiatkowski in which she in-formed him that she was 100 percent for the Union and thatifEmerick did not succeed in getting it into the plant thenshe was going to try.Na ar testified that Penny Childers was discharged onJune 25 by her foreman,Kwiatkowski,for insubordination.Before analyzing Kwiatkowski'sexplanation of the dis-charge it would be appropriate to detail the events that ledup to it.It appears that on the morning of June 25 Mrs.Childershad a conversation with employee James D. (Ronnie)Childers 10 during the course of which she commented onhis frequent trips to the office and called him a "brownnoser,"a vulgarity commonly used to describe curryingfavor.This taunting of Ronnie Childers had,according toemployees Penny and Ruth Childers,become a recent prac-tice among the girls in the plant as a result of his visits tothe office.It was Ronnie Childers' response to Penny Child-ers' accusation that created the tensions leading to Penny'sdischarge, and the actual language used is in dispute. AsRonnie Childers walked away from Penny he replied thatwhat he did was none of her business.Childers did not hearthisbut,according to Ruth Childers who did hear it,Ronnie's reply was interspiced with vulgarities which sherefused to publicly repeat on the witness stand.AlthoughPenny did not hear the remarks addressed to her she waspromptly filled in by the girls working nearby,includingRuth Childers;and Penny Childers likewise refused to re-peat these vulgarities on the stand.When questioned aboutthe incident Ronnie Childers confirmed the entire incidentexcepting only his response to Penny; he insists that he toldher in response: "If you mind your own business you wouldbe better off." When,shortly thereafter Penny Childers, nothaving heard this response,asked Ronnie what he had said,he repeated it to her. He denies using the vulgarities attrib-uted to him.For reasons which will become apparent in theresolution of Penny Childers'discharge it is not necessaryto determine how strong Ronnie Childers' remark was, andI shall not do so.When Penny Childers learned of Ronnie'sremarks from the other girls and then from Ronnie himselfshe reported the incident to Foreman Kwiatkowski whoproceeded to talk with the girls who had supposedly over-heard the conversation with Ronnie.Kwiatkowski, whom Ihave not credited generally,testified to having asked thegirls if Ronnie Childers had made the disputed remarks andhe quotes them as saying that they had not heard them beingmade.Whereupon Kwiatkowski returned to Penny Childersand told her that the girls denied hearing Ronnie sayanything to her and told her to forget it.She replied that shewould not forget it and,turning to employee Jovanovic, saidthat she"would be damglad when they got the Union in,then we wouldn't have toface this kind of stuff."She walkedoff to the other assembly line, nearby, and discussed theincident with her sister-in-law.At this point Kwiatkowskicame up to her and asked, "Are you still harping on that?"Penny replied,"Yes. I am." Whereupon Kwiatkowski toldher to take her timecard"and get the hell out of here."ltKwiatkowski,who actually discharged Mrs. Childers, tes-10Ronne Childers is not related to Penny Childers.11The credited testimony of Penny Childers. I do not acceptKwiatkowski's version of his exit statement."There's the door,punch yourcard out, you may leave." 426DECISIONSOF NATIONALLABOR RELATIONS BOARDtified that he informed Plant Manager Naar that he haddischarged her because of the problems she had caused withRonnie Childers,and because she was boisterous, sworeheavily, and was an habitual complainer."Itwas more orless a build up that had come to a head and she was termi-nated."This I accept as Respondent's stated reason fordischarging Penny Childers.A review of the findings surrounding the Childers' dis-charge does not persuade me of the gravity of the situation,to the extent that the extreme of discharge would be war-ranted.Nor am I persuaded by a review of all the testimonyadduced that Respondent's plant partook of the atmosphereof a typical Sunday School or that such was encouraged. Itis claimed that Mrs. Childers was boisterous,contentious,and used colorful language.Yet, when employee WilliamHale was called by Respondent to testify that Mrs.Childersfrequently used profanity he then was asked if he couldsingle out another person that he thought used obscenelanguage more frequently than Penny Childers.His replywas, "mostly all of them."Mrs. Childers,itwill be recalled,was the one who firstsought out Oscar Emerick's assistance in bringing in theUnion.As I have found in Emerick's case,the union activi-ties of Penny Childers was known to Respondent,not onlyby the inferences to be drawn from the smallness of theplant and the close working associations between employeesand management,but also by incidents that occurredaround the period when the representation petition wasfiled, on June 17 and thereafter.Thus,on June 15, as previ-ously described,Childers announced in Kwiatkowski'spresence that she was backing the Union and that if Emer-ick did not succeed in getting it in she would try it. Then,on the day of Emerick's discharge and the day before herown, Mrs.Childers,after asking Kwiatkowski why Emerickwas being fired and was told for drinking on the job, thentold Kwiatkowski,that she had heard she would be next. Towhich he replied, "Maybe."Later,after hearing rumors thatotherswould be fired,Mrs. Childers again confrontedKwiatkowski with the possibility of her termination and hereplied, "You could be."12Here,as in Emerick's case,it is not to be suggested thatan employer be restricted in his right to discharge an em-ployee,however unreasonable the discharge may appear.All that is required of him is that he not do so for thediscriminatory reasons proscribed by statute.Howeverboisterous,contentious,or addicted to profanity PennyChilders may have been I am notppersuaded that this waswhy she was terminated on June 25.Nor am I persuadedthat her vigorous protest of the claimed profanity directedat her by Ronnie Childers was the final cause for the termi-nal action.Indeed there appears to be little relation betweenthe incident of protest on June 25 and Mrs.Childers' bois-terous nature.No claim was made that on that particularday she was all the things she was claimed to be. On thecontrary,from all the accounts she was trying only to pro-tect herself.This then suggests that the June 25 discharge was con-trived.Certainly if Mrs.Childers was all the things Respon-dent claimed her to be she did not become that wayovernight.In fact there is testimony that she was "alwayscomplaining," "always boisterous,'and "frequently usedprofanity:What had occurred,however,was the filing ofthe representation petition on June 17 and within the next7 days the knowledge that Penny Childers and Emerickwere the driving force in the union campaign.Thus it is12 I do not credit Kwiatkowski 's denial of these statements attributed tohim by Penny Childers.apparent that the faults which Respondent found in PennyChilders and Oscar Emerick were in the same category asthe shortcomings once consideredby the United StatesCourt of Appeals for the Fifth Circuitin Agwilinesv. N.L.R.B. 87 F.2d 146 wherein it was stated(p. 154) that "thedifficulties inherent in his case only became unsupportableto his employer when he became secretary to his union andthat his discharge...was directed more at his unionismthan at his peculiarities."Upon all of the foregoing,there-fore, I am persuaded that the reasons given forPenny Child-ers' discharge were but pretexts to cover Respondent's de-termination,as in the case of the other organizer,Emerick,to rid itself of one of the guiding forces in the unionizationof its employees.ThisIconclude and find to constitutediscrimination in violation of . Section8(a)(3) of the Actand the interference,restraint,and coercion of employees inviolation of Section 8(a)(l).IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Respondent's oper-ations described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIhave found that Respondent has interfered with, re-strained, and coerced its employees in certain respects andthat it has discriminatorily discharged two of its employees.I shall recommend that Respondent cease and desist fromthis conduct, and because the nature of the unfair laborpractices committed here are of such gravity as to presenta threat of future violations of the Act, I shall recommendthat Respondent cease and desist from in any other mannerinterfering with, restraining, or coercing its employees in theexercise of their statutory rights.Affirmatively I shall recommend that Respondent rein-state Oscar Emerick and Penny Childers with backpay to becomputed in the customary manner,13 with interest at therate of 6 percent per annum,14 and that it post an appropri-ate notice of compliance with such Order as the Boardissues.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct I hereby issue the following recommended:ORDER'SRespondent, Rider Products Company, Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Threatening its employees that it will shut down itsplant and that it will hold its employees "to the letter" if theyselect a union to represent them.(b) Harassing its employees in the performance of theirI3FW Woolworth Company,90 NLRB 289I4 isrsPlumbing&HeatingCo.,138 NLRB 716.15 In the event that no exceptions are filedas provided by Sec.102.46 ofthe Rules and Regulations of the NationalLaborRelations Board, the find-ings, conclusions,and recommendedOrderherein shall, as provided in Sec.102.48 of the Rules and Regulations be adoptedby theBoard and becomeits findings, conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes. RIDER PRODUCTSCO., INC.duties and initiating the issuance of written warning slips inreprisal for their selection of the Union.(c)Discouragingmembership in General Teamsters,Chauffeurs and Helpers,Local Union No. 298,Internation-al Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,or any other labor organization, byterminating the employment of its employees and thereafterfailing and refusing to reinstate them because they engagedin concerted and union activities.(d) In any other manner interfering with,restraining, orcoercing its employees,or unlawfully discriminating againstthem in the exercise of rights guaranteed them by Section7 of the Act.2.Take the following affirmative action which it isdeemed will effectuate the policies of the Act:(a)Offer reinstatement of Oscar Emerick and PennyChilders whom it terminated and thereafter failed and re-fused to reinstate,dismissing if necessary any individualhired as a replacement since June 15, 1971.(b)Make whole the aforesaid employees in the mannerset forth in "The Remedy."427(c) Post at its MichiganCity,Indiana,plant a copy of theattached notice marked"Apppendix."16Copies of the noticeon forms providedby theRegionaleDirector for Region 25,shall,after being duly signed by the Respondent,be postedimmediately upon receipt thereof,in conspicuous places,and be maintained for 60 consecutivedays.Reasonablesteps shall be taken to insure that said notices are not al-tered,defaced,or covered by any other material.(d)Notify said Regional Director in writing,within 20days from the receipt of this Decision, what steps it hastaken to comply therewith.1716 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "17 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read. "Notifythe Regional Director for Region 25, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."